Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 5, 6, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 10,071,605 B1), hereinafter Liang, in view of Ishibashi (US 6,243,045 B1).
Regarding claim 1, Liang (Figure 3) teaches an apparatus comprising a radio frequency (RF) circuit 3 to transmit or receive RF signals; an antenna 3151 to transmit or receive the RF signals; and an impedance matching circuit 2 coupled to the RF circuit and to the antenna, wherein the impedance matching circuit comprises lumped reactive components 24, and 
Liang does not explicitly teach that the antenna being a loop antenna.
Ishibashi (Figures 5 and 9) teaches an apparatus comprising a radio frequency (RF) circuit 43 to transmit or receive RF signals; a loop antenna 41/81 to transmit or receive the RF signals, wherein an impedance matching circuit 42 coupled to the RF circuit and to the loop antenna.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna of Liang with a loop antenna, as taught by Ishibashi, doing so would obtain a desired radiation characteristics for a desired application.
Regarding claim 5, as applied to claim 1, Liang (Figure 3) teaches that the impedance matching circuit 2 comprises a first reactive network 24 coupled to a second reactive network 23.
Regarding claim 6, as applied to claim 1, Ishibashi (Figure 9) teaches that the loop antenna 81 comprises a conductive loop of a substrate 83.
The apparatus of Liang/Ishibashi, as applied to claims 1, 5 and 6, would enable the method of fabricating an apparatus as claimed in claims 23, 27 and 28.
3.	Claims 7, 8, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Ishibashi, as applied to claims 6 and 28 above, and further in view of Ban (US 2018/0145410 A1).

	Ban (Figure 8A) teaches an antenna having a side of a conductive loop 4 being disposed along an edge of the substrate 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the conductive loop along an edge of the substrate, as taught by Ban, doing so would achieve a desired radiation characteristics.
Regarding claim 8, as applied to claim 6, Liang/Ishibashi teaches the claimed invention except that the matching circuit comprises at least one conductive pattern of the substrate coupled to the lumped reactive components. 
Ban (Figures 8A and 12) teaches that the at least one conductive pattern 4 of the substrate coupled to the impedance matching circuit 105. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the matching circuit to comprising at least one conductive pattern of the substrate coupled to the lumped reactive components, as taught by Ban, doing so would enable compact configuration for fabrication cost savings.
The apparatus of Liang/Ishibashi/Ban, as applied to claims 7 and 8, would enable the method of fabricating an apparatus as claimed in claims 29 and 30.

Allowable Subject Matter
Claims 2-4, 21, 22, 24-26, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Liang teaches the claimed invention having the impedance matching circuit comprises a reactive network coupled to another reactive network.  There is no strong motivation to modify the impedance matching circuit of Liang to include a resonant network coupled to a reactive network, wherein the reactive network comprises a single capacitor split into a plurality of series-coupled capacitors.
	Claims 3, 4, 21 and 22 would have been found allowable for at least the reason for depending on claim 2.
	Claims 24-26, 31 and 32 would have been found allowable for the same reason as claims 2-4, 21 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845